Citation Nr: 1023273	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  02-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for an adrenal gland 
disorder.

3.  Entitlement to service connection for orthopedic 
disability manifested by multiple joint aches and pains, 
other than the claimed left knee and lumbar spine 
disabilities.

4.  Entitlement to service connection for chronic disability 
manifested by multiple muscle aches and pains, other than the 
claimed left knee and lumbar spine disabilities.

5.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1968 to June 1970.  Service in the Republic of 
Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated August 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the Veteran's claims.

Service connection claims

In April 2003, the Veteran presented sworn testimony during a 
formal RO hearing.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

In a July 2004 Board decision, the claims were remanded for 
further development.  The VA Appeals Management Center (AMC) 
continued the previous denials in a November 2006 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder was returned to the Board for further appellate 
proceedings.

In December 2007, the Board again remanded the Veteran's 
claims because the claims folder was not complete.  The 
Veteran's file was returned to the Board, but the matters 
were subsequently remanded in April 2008 because the claims 
folder remained incomplete.  As will be discussed in further 
detail below, the Veteran's entire claims folder, including 
temporary files, has now been returned to the Board for 
further appellate proceedings.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington D.C.  The Veteran will 
be notified if further action on his part is required.

Issues not on appeal

In a September 2009 rating decision, the RO denied service 
connection for tinnitus and granted service connection for 
bilateral hearing loss, assigning a 10 percent rating 
effective August 29, 2008.  To the Board's knowledge, a 
notice of disagreement has not yet been filed and the issues 
are, therefore, not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

Additionally, in a rating decision dated November 2006, the 
Veteran was granted service connection for posttraumatic 
stress disorder [PTSD] and a noncompensable evaluation was 
assigned, effective August 29, 2002.  The Veteran 
subsequently filed a claim of entitlement to an increased 
rating for the service connected PTSD in June 2008.  In a 
July 2008 rating decision, rather than adjudicate the 
Veteran's claim for an increased rating, the RO, for reasons 
unknown to the Board, indicated that the Veteran had 
previously been denied service-connection for PTSD and 
declined to reopen the claim.  Accordingly, the issue of 
entitlement to an increased rating for service-connected PTSD 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO]; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  




FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the currently diagnosed lumbar spine 
disability is due to the Veteran's military service.
2.  The competent medical evidence of record does not 
demonstrate that the Veteran is currently diagnosed with an 
adrenal gland disorder.

3.  The competent medical evidence of record does not support 
a finding that the Veteran is currently with diagnosed 
orthopedic disabilities manifested by multiple joint aches 
and pains that are due to his military service.

4.  The competent medical evidence of record does not support 
a finding that the Veteran is currently diagnosed with 
chronic disabilities manifested by multiple muscle aches and 
pains that are due to his military service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Entitlement to service connection for an adrenal glad 
disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  An orthopedic disability manifested by multiple joint 
aches and pains was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A chronic disability manifested by multiple muscle aches 
and pains was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
left knee disability, a lumbar spine disability, an adrenal 
gland disorder, and orthopedic and chronic disabilities 
manifested by multiple joint and muscle aches and pains.  As 
indicated above, the issue of entitlement to service 
connection for a left knee disability will be addressed in 
the Remand section below.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall Concerns

In April 2008, the Board remanded the case in order for the 
AMC, the Detroit RO, and the Cleveland RO to ensure that any 
records at their locations which pertained to the Veteran 
were associated with his claims folder.  If additional 
records pertaining to the Veteran were determined to exist, 
such were to be associated with the Veteran's VA claims 
folder.

Contrary to the April 2010 assertions of the Veteran's 
representative, a review of the claims folder demonstrates 
that the requisite records searches were performed by the 
AMC, the Detroit RO, and the Cleveland RO.  In a 
communication dated September 2008, the Cleveland RO 
indicated that it had "physically searched for any mail and 
records for [the Veteran] and we have not located anything."  
Communications by the AMC show that records were requested 
from the Detroit RO in May 2009 and November 2009.  In 
response, temporary Detroit RO files pertaining to the 
Veteran were received by the AMC in December 2009.

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated July 
2004.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the July 2004 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claims.

The July 2004 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until July 2004, 
years after the August 2001 RO decision that is the subject 
of this appeal.  Crucially, the Veteran's claims was 
readjudicated in the November 2006 supplemental statement of 
the case (SSOC), after he was provided with the opportunity 
to submit additional evidence and argument in support of his 
claims and to respond to the VCAA notice.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim]. The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in VCAA letters 
dated March 2006 and December 2006, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  
With respect to effective date, the March 2006 and December 
2006 letters instructed the Veteran that two factors were 
relevant in determining effective dates:  when a claim was 
received and when the evidence "shows a level of disability 
that supports a certain rating under the rating schedule."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in the November 2006 SSOC, 
following the issuance of the March 2006 and December 2006 
letters.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's statements, service treatment records, Social 
Security Administration (SSA) records, and VA and private 
treatment records.  

The Veteran was afforded VA examinations in November 2004 as 
to his pending claims.  The VA examination reports reflect 
that the examiners thoroughly reviewed the Veteran's past 
medical history, documented his medical conditions, and 
rendered opinions which appear to be consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA opinions are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2009).  He has retained the services of a 
representative and he declined the option to testify at a 
personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.



Service Connection for Lumbar Spine Disability

Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus, in most cases, 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).



Analysis

The Veteran is claiming entitlement to service connection for 
a lumbar spine disability which he contends is due to his 
active military service.  See, e.g., the Veteran's claim 
dated June 2000.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

It is undisputed that the Veteran is currently diagnosed with 
osteoarthritis of the lumbar spine.  See the VA examination 
report dated November 2004.  Hickson element (1) is therefore 
satisfied.
With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran's service 
treatment records do not document any diagnosis of or 
treatment for osteoarthritis of the lumbar spine during the 
Veteran's military service.  Moreover, the record does not 
reflect medical evidence of osteoarthritis of the lumbar 
spine during the one-year presumptive period after separation 
from service.  Indeed, the earliest such diagnosis was in 
November 2004, which was over thirty years after the 
Veteran's discharge from military service.  As such, the 
presumptive period of 38 C.F.R. §§ 3.307, 3.309 is not met.

With respect to in-service injury, the Board notes that at 
the April 1970 separation examination, the Veteran reported a 
history of swollen or painful joints, arthritis or 
rheumatism, and bone joint, or other deformities.  
Accordingly, element (2) is satisfied to that extent.

Turning to crucial Hickson element (3), the competent medical 
evidence of record demonstrates that the Veteran's currently 
diagnosed lumbar spine disability is not related to his 
military service.  Specifically, the November 2004 VA 
examiner concluded that the Veteran's low back strain with 
osteoarthritis is "not likely due to the Veteran's military 
service on any basis."  

The November 2004 VA medical opinion appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  Moreover, the VA opinion appears to 
be consistent with the Veteran's medical history, which is 
absent any documentation of osteoarthritis of the lumbar 
spine until November 2004.  

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the November 2004 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran or his representative is 
contending that the currently diagnosed lumbar spine 
disability is related to the Veteran's military service, 
neither is competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran and his representative 
in support of the claim are not competent medical evidence 
and do not serve to establish medical nexus.  

To the extent that the Veteran is contending that he has had 
a lumbar spine disability on a continuous basis since 
service, the Board is of course aware of the provisions of 38 
C.F.R. § 3.303(b), discussed in the law and regulations 
section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), 
the Court noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the Veteran's current assertions of a 
continuity of symptomatology.  In this regard, the Board 
observes that the Veteran's reports of continued complaints 
since service is contradicted by the contemporaneous service 
separation examination conducted in April 1970 that reveals 
that examination of the Veteran's musculoskeletal system was 
clinically normal.  The examination report contains no 
references to any problems, complaints, or diagnoses 
associated with the Veteran's lumbar spine.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he has experienced certain symptoms 
such as back pain.  See Washington v. Nicholson, 21 Vet. App. 
191, 195 (2007) [holding that, "[a]s a layperson, an 
appellant is competent to provide information regarding 
visible, or otherwise observable symptoms of disability]; see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. 
Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
Veteran is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu, supra.  Moreover, the 
Board does not find the Veteran's statements concerning 
continuing symptomatology to be credible in light of the 
utterly negative objective evidence for thirty years after 
service.  The fact that the clinical record does not provide 
support for the Veteran's contentions that he experienced 
continuous a lumbar spine disability since service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a lumbar spine disability.  The benefit sought 
on appeal is accordingly denied.


Service Connection for Adrenal Gland Disorder

The law and regulations pertaining generally to service 
connection and continuity of symptomatology have been set 
forth above and will not be repeated here.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The Veteran is seeking entitlement to service connection for 
an adrenal gland disorder.  See the Veteran's claim dated 
June 2000.  Contrary to the Veteran's assertions that he 
suffers from such a disorder, the evidence of record is 
pertinently negative for any such diagnosis.  The Board has 
thoroughly reviewed the voluminous medical evidence 
associated with the Veteran's claims folder and finds no such 
evidence.  The Veteran was afforded a VA examination in 
November 2004 to address his contention that he suffers from 
an adrenal gland disorder.  Crucially, however, upon 
examination of the Veteran and a review of his claims folder, 
the November 2004 VA examiner found a "normal endocrine 
examination with no evidence of adrenal gland condition or 
abnormal thyroid function."

As noted above, service connection may not be granted without 
competent medical evidence of a current disability.  See 
Hickson and Rabideau, supra.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim including 
evidence of a current adrenal gland disorder.  However, he 
has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is the claimant's responsibility to support a claim for 
VA benefits].  The Court has held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

To the extent that the Veteran or his representative is 
contending that the Veteran suffers from a currently 
diagnosed adrenal gland disorder, neither is competent to 
comment on medical matters such as diagnosis of a specific 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own 
claim are not competent medical evidence and do not serve to 
establish the existence of said disability.  

In the absence of a diagnosis, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
an adrenal gland disorder, as Hickson element (1) has not 
been met.  The benefit sought on appeal is accordingly 
denied.

Service connection for Disabilities manifested by Multiple 
Joint Aches and Pains and Disabilities manifested by Multiple 
Muscle Aches and Pains 
(other than the claimed Left Knee and Lumbar Spine 
Disabilities)

As the resolution of these claims involves the application of 
similar law to similar facts, they will be handled together 
for the sake of economy.

The law and regulations pertaining generally to service 
connection and continuity of symptomatology have been set 
forth above and will not be repeated here.

Analysis

The Veteran seeks entitlement to service connection for 
orthopedic and chronic disabilities manifested by multiple 
joint and muscle aches and pains.  See the Veteran's claim 
dated June 2000.

The medical evidence of record shows that the only orthopedic 
and/or chronic disabilities with which the Veteran is 
diagnosed are osteoarthritis of the bilateral knees and 
lumbar spine, which were identified and addressed by the 
November 2004 VA examiner.  As indicated above, the November 
2004 VA examiner found that the lumbar spine disability is 
not at least as likely as not due to the Veteran's military 
service.  The examiner also specifically found that the 
Veteran's right knee disability is unrelated to the Veteran's 
military service.  Further, as discussed above, the Veteran's 
diagnosed left knee claim is being remanded for a clarified 
opinion concerning service connection.  

The Board has thoroughly reviewed the voluminous medical 
evidence associated with the Veteran's claims folder and 
finds no other evidence of any other orthopedic or chronic 
disabilities of the joints and/or muscles.  The Board 
recognizes that VA and private treatment records document the 
Veteran's complaints of pain, burning, and itching sensations 
all over his body including his legs, knees, and arms.  See, 
e.g., the VA treatment records dated August 2000, November 
2000, and January 2001.  However, symptoms such as pain, 
burning, and itching alone are not sufficient to establish 
the existence of a disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [symptoms, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  Notably, a neurology 
consultation was conducted in November 2000 to address the 
Veteran's complaints of weakness and sensations throughout 
his body.  After thorough examination and neurological 
testing, the consulting neurologist stated that the Veteran 
had "[m]ultiple somatic complaints that do not follow any 
recognizable neurologic pattern or suggest a neurologic 
disease."  He further indicated that, "[g]iven this and his 
normal neurological examination, we discussed the possibility 
that his symptoms may be related to stress and his depression 
. . ."

The Board notes that the VA examiner specifically considered 
the Veteran's complaints of pain and burning in the multiple 
joints and muscles in the November 2004 VA examination.  
However, as indicated above, no separate diagnoses were 
identified aside for lumbar spine and left knee disabilities.  

To the extent that the Veteran or his representative is 
contending that the Veteran suffers from currently diagnosed 
orthopedic and/or chronic disabilities manifested by multiple 
joint and muscle aches and pains, neither is competent to 
comment on medical matters such as diagnosis of a specific 
disability.  See Espiritu, supra; see also 38 C.F.R. § 
3.159(a)(1) (2009).  Accordingly, the statements offered by 
the Veteran in support of his own claims are not competent 
medical evidence and do not serve to establish the existence 
of said disabilities.  

Because the competent medical evidence of record does not 
substantiate diagnosed orthopedic and/or chronic disabilities 
manifested by multiple joint and muscle aches and pains, the 
first element of 38 C.F.R. § 3.304(f) is not met, and service 
connection is not warranted on that basis.  See Degmetich v. 
Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
orthopedic and chronic disabilities manifested by multiple 
joints and muscle aches and pains.  The benefits sought on 
appeal are denied.  


ORDER

Entitlement to service connection for lumbar spine disability 
is denied.

Entitlement to service connection for an adrenal gland 
disorder is denied.

Entitlement to service connection for orthopedic disabilities 
manifested by multiple joint aches and pains is denied.
Entitlement to service connection for chronic disabilities 
manifested by multiple muscle aches and pains is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim currently on appeal must for service 
connection for a left knee disability be remanded for further 
development.

The Veteran was afforded a VA examination in November 2004 as 
to his claimed left knee disability at which time the VA 
examiner indicated that the Veteran's left knee strain with a 
small Baker's cyst and very early osteoarthritis is "not 
likely due to a service-connected condition.  This is not due 
to the Veteran's military service on any basis."  
Critically, however, the VA examiner failed to thoroughly 
discuss the Veteran's service treatment records including a 
notation on the Veteran's March 1968 service entrance 
examination which indicated that the Veteran had previously 
been diagnosed with "rheumatism of all joints - elbows, 
wrists, knees."  Additionally, at the time of the Veteran's 
January 1969 in-service left knee injury, military physicians 
noted the Veteran's report that he had actually re-injured an 
old knee injury for which he had previously received surgery.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

A veteran may be entitled to service connection if a 
preexisting condition was aggravated during his service.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

There is currently no medical opinion of record that 
addresses the issues of preexisting disease/injury and 
aggravation.  As such, this case presents certain medical 
questions which cannot be answered by the Board.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  Accordingly, the Board finds 
that an additional VA medical opinion is required.



Accordingly, the case is REMANDED for the following action:

1.	VBA should then arrange for a physician 
to review the Veteran's VA claims 
folder including a copy of this remand 
and to provide an opinion, with 
supporting rationale, as to the 
following questions:

(a)  What is the diagnosis of any 
currently manifested left knee 
disability?

(b)  For each current left knee 
disability identified, does the 
evidence of record clearly and 
unmistakably show that the 
disability existed prior to his 
enlistment into military service?

(c)  For each disability that is 
determined to have predated the 
Veteran's military service, does the 
evidence of record clearly and 
unmistakably show that the pre-
existing condition was not 
aggravated by service, beyond the 
natural progression of the disorder?

(d)  For each current left knee 
disability that did clearly and 
unmistakably exist prior to service, 
is it at least as likely as not 
(i.e., a 50/50 probability) that the 
current disability had its onset in 
service or is related to an in-
service disease or injury?  In 
answering this question, the VA 
examiner should specifically 
consider the January 1969 in-service 
football injury which resulted in 
internal derangement of the left 
knee.

A detailed rationale should be provided 
for all requested responses.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems necessary, 
VBA should then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, VBA should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


